                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

-------------------------------------------------------- x
ISLET SCIENCES, INC.,                                     :
                                                          :
        Plaintiff,                                        :
                                                          :
    v.                                                    :
                                                          :
AVOLYNT, INC., BRIGHTHAVEN                                :   5:19-CV-145-D
VENTURES, LLC, WILLIAM WILKISON, :
and JAMES GREEN,                                          :
                                                          :
        Defendants.                                       :
                                                          :
And                                                       :
                                                          :
AVOLYNT, INC., BRIGHTHAVEN                                :
VENTURES, LLC, WILLIAM WILKISON, :
and JAMES GREEN,                                          :
                                                          :
        Third-Party Plaintiffs,                           :
                                                          :
  v.                                                      :
                                                          :
ISLET SCIENCES, INC., JOHN F. STEEL, :
IV., LARRY K. ELLINGSON, JAMES A.                         :
HARPER, RICHARD D. PILNIK, EUGENE :
M. MANNHEIMER, and GARY R.                                :
KEELING                                                   :
                                                          :
       Counterclaim/Third-Party Defendants.               :
-------------------------------------------------------- x

              ISLET SCIENCES, INC. AND THIRD-PARTY DEFENDANTS’
             MEMORANDUM IN SUPPORT OF THEIR MOTION TO COMPEL




           Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 1 of 13
                                       INTRODUCTION

       This action arises from a commercial dispute between Plaintiff Islet Sciences, Inc.

(“Islet”) and Defendant Brighthaven Ventures, LLC (“BHV”) pertaining to a revolutionary drug,

the “Remo Technology,” used to treat metabolic diseases, such as diabetes and Non-Alcoholic

SteatoHepatitis (“NASH”). BHV was on the verge of losing this pharmaceutical intellectual

property due to its failure to commercialize and patent the technology, so it turned to Islet for

assistance. Expecting to share the profits and losses, Islet entered into a joint venture with BHV

that secured and expanded the Remo Technology. However, upon receiving Islet’s assistance,

BHV abandoned the venture. Islet now seeks redress for BHV’s misconduct through claims of

breach of a joint venture and fiduciary duties, unjust enrichment, fraud, and constructive trust.

       Islet and third-party defendants Messrs. Steel, Ellingson, Harper, Pilnik, Mannheimer,

and Keeling (collectively, “the Islet Parties”) issued discovery requests consisting of 30 Requests

for Production (“RFP”) and 12 Interrogatories (“ROG”) to defendants BHV, Avolynt, Inc.,

William Wilkison, and James Green (collectively, “Defendants”). The RFP and ROG at issue in

this Motion, RFPs 2, 4, 5, 7–12, 14 and 17–25 and ROGs 1–10 and 12 (collectively the

“Requests”), seek materials regarding core aspects of liability and damages in this case.

       Defendants responded to the Requests with boilerplate objections and by withholding

materials based on a self-serving, unjustifiably narrow interpretation of Islet’s claims. This

interpretation only came to light after the Islet Parties sought clarification of Defendants’

convoluted objections through a series of meet-and-confer letters [collated Ex. 1] and a

telephone conference. This Court has already rejected Defendants’ previous attempts to thwart

discovery by denying both Defendants’ motion to bifurcate liability and damages and their

motion for a protective order seeking to bar the Islet Parties’ subpoenas to U.S. affiliates of




                                      1
          Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 2 of 13
Defendants’ international pharmaceutical partners. Defendants continue to resist discovery and

withhold critical documents and information. The Islet Parties respectfully ask the Court to

compel Defendants to produce the centrally relevant materials responsive to the Requests.

                                        BACKGROUND

I.     Islet Helped BHV Preserve and Develop the Remo Technology

       In 2012, BHV was in bad shape. Out of money and time to preserve an essential

technology license and to file critical worldwide patent filings, it needed a partner. Second

Amended Complaint (ECF No. 53) (“SAC”) ¶¶ 34, 41–43. Ultimately, BHV was connected with

Islet, and the parties agreed to jointly develop and market the Remo Technology, with the

proceeds split 80% to Islet and 20% to BHV. Term Sheet [Ex. 2]; SAC ¶¶ 58–75, 77–81. Soon

after, Islet provided crucial assistance to BHV, whereby Islet incurred patent expenses, provided

strategic guidance, and lent its goodwill to the benefit of the venture. Id. ¶¶ 84–96. As a result,

BHV salvaged its business relationship with Kissei Pharmaceuticals, Ltd. (“Kissei”), which

included a forbearance of significant costs, preserved a license to the Remogliflozin (“Remo”)

molecule and its salt carrier Remo Etabonate, and saved and secured global patent rights to a

pharmaceutical formulation (collectively, Remo, Remo Etabonate, and patent rights, the “Remo

Technology”). Id. ¶¶ 88–92. Unfortunately, BHV’s loyalty was fickle. Mere days after receiving

Islet’s critical patent assistance, BHV started to unwind the deal. Id. ¶¶ 98–100.

       BHV’s ill-gotten gains have blossomed into deals across the globe. Id. ¶¶ 113–116. These

partnerships include (1) Kissei, the Japanese licensor of the molecule underlying the Remo

Technology; (2) Libbs Farmacêutica Ltda., a Brazilian partner of Defendants; and (3) Glenmark

Pharmaceuticals Ltd. and Torrent Pharmaceuticals Ltd., Indian companies that obtained

regulatory approval for, and now market, the Remo Technology in India. See, e.g., Report of the

Parties’ Planning Meeting (ECF. No. 101) (“Planning Report”) at 3-5. The present and future


                                      2
          Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 3 of 13
value of these and other relationships is likely substantial. See, e.g., SAC ¶ 115.

II.      The Islet Parties’ Requests Seeks Materials Central to their Claims and Defenses

         Islet’s claims for breach of contract, breach of fiduciary duty, unjust enrichment, fraud,

and constructive trust seek damages related to the Remo Technology assets. These assets include

the Kissei relationship and associated license to Remo and Remo Etabonate, global patent rights

to the biphasic formulation of the Remo drug, and the increased value of the Remo Technology

because of its exploitation. See, e.g., SAC ¶¶ 117-150 (Counts I-V). The need for the requested

discovery has long been known to Defendants. See, Planning Report at 3-5. So have the theories

of recovery. Initial Disclosures of the Islet Parties [Ex. 3], at 4 (“constructive trust, restitution,

disgorgement, an accounting, or any other appropriate equitable or legal relief”).

         On January 31, 2020, the Islet Parties sent 30 RFPs to each Defendant (each set,

identical). See First Set of RFP [collated Ex. 4]. Then, on October 1, 2020, the Islet Parties sent

12 ROGs to Defendants. See First Set of ROG [Ex. 5]. Each discovery request was tailored to

address issues central to this dispute.1 The Requests relevant to this Motion can be roughly

divided into six categories:

      1. Benefits and uses of the Remo Technology, including clinical and regulatory activities

      (RFP 23, 24, 25; ROG 5, 6, 7, 10). These materials are critical to understand how the Remo

      Technology has, or will be, commercially developed. In turn, that development will show

      how Islet’s assistance to BHV increased the value of the Remo Technology. Specifically,

      these materials will describe the diseases that the Remo Technology can treat, and possible


1
 The Third-Party Defendants are entitled to this information because their defenses turn in part
on issues central to this dispute. Specifically, as discussed in Islet’s Motion to Dismiss
Counterclaims (ECF No. 93 at 6), Defendants’ claim for malicious prosecution requires special
damages—in the context of this case, complete loss of property. See Stanback v. Stanback, 297
N.C. 181, 202, 254, S.E.2d 611, 625 (N.C. 1979). Accordingly, the value of the Remo
Technology—an issue Defendants say is relevant only to damages—is in fact central to liability.


                                        3
            Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 4 of 13
therapies that may be derived therefrom.

2. Defendants’ efforts to advertise and promote the Remo Technology (RFP 2, 12). These

documents implicate both liability and damages. For example, BHV’s Remo advertising will

evidence the parties’ intention to jointly develop the drug. Concerning damages, these

materials will show the drug’s benefits and uses, which ultimately go to its valuation.

3. Procurement of Remo Technology patent rights, and their importance (RFP 4, 5).

These documents will show that, during the joint venture, Islet and BHV exercised joint

domain over the global rights to the biphasic patents. These documents will also show the

nature and scope of Islet’s assistance in securing and protecting one of the critical intellectual

property assets at the heart of this dispute, and the extent of Defendants’ unjust enrichment

due to its value in the course of commercializing the Remo Technology.

4. Defendants’ efforts to raise capital or obtain investors to support development and

commercialization of the Remo Technology (RFP 7, 9, 10, 11, 12; ROG 12). The materials

encompass, for example, Defendants’ pitch materials to investors or bankers, which show

BHV’s precarious business position when it met Islet, which in turn evidences BHV’s need

for Islet’s assistance and the value BHV enjoyed from that assistance. Additionally—central

to damages determination—the materials will describe how the Remo Technology was, is, or

will be, situated in the market for treatment of metabolic diseases, like diabetes and NASH.

5. Defendants’ commercialization, business terms, and business dealings concerning the

Remo Technology (RFP 8, 14, 17, 18; ROG 1, 2). These documents and information seek

evidence of Remo Technology deal terms. Such materials will help quantify the Defendants’

exploitation of the drug, and demonstrate the benefits Defendants received from Islet’s

critical assistance. These materials will also rebut Defendants’ allegations of liability and




                                  4
      Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 5 of 13
       damages due to Third Party Defendants’ filing of the North Carolina state court litigation.

       6. Remo Technology valuation, competition, and market (RFP 19, 20, 21, 22; ROG 3, 4,

       8, 9). These materials relate to Islet’s damages because they inform the value of the Remo

       Technology from the perspective of both Defendants and the market. They are also needed

       for Islet’s unjust enrichment and fraud claims to show how BHV enticed Islet to become its

       business partner.

III.      Defendants’ Boilerplate Responses and Refusal to Produce Responsive Materials

          Defendants responded to the Requests with boilerplate objections. For example, in

response to each RFP at issue (RFPs 2, 4, 5, 7–12, 14, and 17–25), Defendants used nearly

identical language, that each request was “overbroad,” “not relevant,” and “not . . . proportional,”

and—with respect to RFPs 2, 4, 7, 10–12, 14, and 17–25—claiming that responding “would

subject Defendant[s] to undue burden.” See Responses to RFP [collated Ex. 6]. Moreover, while

some of the responses stated that “responsive, non-privileged documents” would be produced

(RFPs 5, 7, 8, 10–12, and 14), other responses, contrary to Rule 26, made no statement as to

whether Defendants intended to withhold materials (RFPs 2, 4, and 17–25).

          Initially, the Islet Parties simply requested an explanation of the boilerplate objections

(i.e., “not relevant,” not “proportional to the needs of the case,” and/or “confidential and

proprietary”), May 20, 2020 Letter, Ex. 1, at 3 (Boilerplate Objections), and the meaning of

Defendants’ silence as to the production of certain documents, Id. (Failure to Specify). However,

through this meet-and-confer process, the Islet Parties learned that Defendants’ apparent

agreement to produce “responsive” documents (RFPs 5, 7, 8, 10–12, and 14) was misleading.

Defendants took the position, for all the Requests at issue in this Motion, that because “Islet’s

claims … are entirely focused on its assertion of the existence of a ... joint venture” which was

limited in “time, territory, and “scope,” no documents would be produced “outside the scope” of


                                         5
             Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 6 of 13
Defendants’ self-serving interpretation of Islet’s claims. Jun. 26, 2020 Letter, Ex. 1, at 3–4.

       Islet responded by explaining that this case is not limited to the Term Sheet, as Islet also

pleaded breach of fiduciary duty, unjust enrichment, and fraud, which entitles Islet to discovery

for each claim. Sept. 23, 2020 Letter, Ex. 1, at 1-2. Moreover, with respect to the joint venture,

Islet pointed out that BHV’s “conduct demonstrate[d] that the relevant territories and treatment

applications are broader than asserted by Defendants.” Id., at 2. Yet, despite this explanation,

Defendants still refused to produce the requested materials. Sept. 30, 2020 Letter, Ex. 1, at 1–2.

       As to ROG 1–10 and 12, Defendants provided boilerplate proportionality objections that

simply regurgitated the Fed. R. Civ. P. 26(b)(1) factors.2 See Responses to ROG [Ex. 7]. They

also withheld information based on the same “outside the scope” objection as with the RFPs,

except for providing partial and deficient responses to ROGs 103 and 124. Id. at 2–14.

       This motion seeks to correct Defendants’ wrongful withholding of materials.

                                           ARGUMENT

       Defendants have no proper basis for their refusal to provide information and documents

and must respond in full. A litigant may obtain discovery “relevant to any party’s claim or

defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(l). This standard is

given “a broad and liberal treatment to effect their purpose of adequately informing the litigants

in civil trials.” Infernal Techn., LLC v. Epic Games, Inc., 335 F.R.D. 94, 96 (E.D.N.C. 2020)


2
  Defendants responded to the ROGs after the meet and confer process. Thus, their objections
incorporate the relevancy issue from the discovery letters. See Ex. 7, at 2-14.
3
  When asked to identify clinical trials Defendants have or plan to conduct, Defendants identified
a single U.S. trial. This is incomplete and improper. The Islet Parties know of at least a trial in
India, which lead to market approval. See Avolynt Aug. 22, 2016 Press Release [Ex. 8].
4
  When asked to identify entities with a financial interest in the Remo Technology, including all
payments to those entities, Defendants responded that BHV paid Kissei, but provided none of the
requested payment information. Ex. 4, at 13-14. Additionally, the Islet Parties know of at least
one other entity, Libbs, with a financial interest in the Remo Technology. See Islet and BHV Oct.
6, 2014 Press Release [Ex. 9] (noting Libbs invested $1.5 million in BHV).


                                      6
          Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 7 of 13
(citations omitted). If a party fails to produce the requested materials, the party seeking discovery

may “move for an order compelling . . . an answer [or] production” and seek sanctions. Fed. R.

Civ. P. 37(a)(3)(B), (5). Faced with a motion to compel, the resisting party has “the burden of

showing why [the discovery requests] should not be granted.” Brey Corp. v. LQMgmt., L.L.C.,

No. 11-cv-00718-AW, 2012 WL 3127023, at *4 (D. Md. 26 Jul. 2012) (citations omitted). Here,

Defendants’ discovery responses are significantly incomplete because: (1) Defendants’

withholding of materials central to the dispute is based on a unilateral mischaracterization of

Islet’s claims and defenses; (2) Defendants have provided no support whatsoever for their

conclusory assertion that the Requests are not proportional to the needs of the case; and (3)

Defendants’ remaining objections are improper boilerplate.

I.     The Requested Discovery is Central to This Case.

       Defendants refuse to produce responsive materials on relevance grounds. This objection

is improper because it is the Islet Parties’ pleadings that determine the scope of their claims and

defenses. Defendants “cannot unilaterally decide to limit discovery requests based on what . . .

[they believe] is relevant.” Hirsch v. USHealth Advisors, LLC, NO. 4:18-CV-245-P, 2020 WL

1271588, at *7, 10 (W.D. Tex. Feb. 14, 2020); see also Spendlove v. RapidCourt, LLC, No. 3:18-

cv-856, 2019 WL 7143664, at *5 (W.D. Va. Dec. 23, 2019) (noting that “it is improper for [the

defendant] to unilaterally withhold information or documents that are responsive to a discovery

request by stating that ‘all relevant, non-privileged’ information will be produced.”). Moreover,

“[t]he court should and ordinarily does interpret ‘relevant’ very broadly to mean matter that is

relevant to anything that is or may become an issue in the litigation.” Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 n. 12 (1978).

       Contrary to Defendants’ position, the Requests are not only relevant, they seek materials

central to Islet’s claims and defenses. Fed. R. Civ. P. 26 (b)(1). First, with respect to liability, the


                                      7
          Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 8 of 13
Requests seek materials relevant to the formation and terms of the joint venture, as well as Islet’s

four additional causes of action: breach of fiduciary duty, unjust enrichment, fraud, and

constructive trust. The general timeframe of such discovery ends in October 2013 (Ex. 2, ¶ 3

(Instructions))—the time by which the transaction in dispute ended. See, e.g., Ex. 3, RFP 7

(materials “concerning BHV’s need or desire for financial support, expertise, or a business

relationship, to develop or commercialize the Remo Technology.”), RFP 8 (materials

“concerning Islet’s role in developing and commercializing, or assisting [Defendants] in

developing and commercializing the Remo Technology.”). Second, with respect to damages, the

Requests seek materials that identify and value the Remo assets that resulted from Defendants’

association with Islet, including both revenues and profits that Defendants have already enjoyed,

and the inherent value of the Remo Technology, as measured by its potential for future

commercialization. See Restatement (Third) of Restitution and Unjust Enrichment § 51 (2011),

4-5(a) (the “enrichment of a conscious wrongdoer . . . is the net profit attributable to the

underlying wrong,” which may include “any form of use value, proceeds, or consequential

gains.”) (emphasis added). Thus, in contrast to liability, the timeframe for damages discovery

extends beyond October 2013, because Defendants continue to realize benefits from Islet’s

contribution through present day. For example, Islet’s assistance allowed Defendants to form a

business relationship with Glenmark, see Avolynt, Products [Ex. 10], and to pursue Remo

Technology for the treatment of NASH. See Ex. 9. Without Islet’s support, BHV would never

have had the opportunity to pursue these and other ventures. Such ventures are therefore

centrally relevant to the determination of damages. See, e.g., Ex. 3, RFP 21 (requesting

“[d]ocuments and communications sufficient to show, actual and projected, market size for the

Remo Technology.”); Ex. 4, ROG 5 (asking Defendants to “[i]dentify each country where the




                                      8
          Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 9 of 13
Pharmaceutical Technology has been approved for marketing . . . and the treatment uses or

indications approved within each country.”).

II. The Requested Discovery Is Proportional to the Needs of this Case.

       The proportionality of a discovery request is assessed by “considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

Civ. P. 26(b)(1). These factors uniformly weigh in favor of the Islet Parties. As noted above,

these documents and information are central to liability and damages. Moreover, the best-in-class

Remo Technology is or has the potential to be worth billions, given that approved competing

drugs collectively resulted in over $2.5 billion in revenue in 2017. See, e.g., SAC ¶ 115; see also

U.S. ex rel. Guardiola v. Renown Health, No. 3:12-CV-00295-LRH, 2015 WL 5056726, at *10

(D. Nev. Aug. 25, 2015) (discovery costs of $136,000 not unduly burdensome where multi-

million dollar claims are at issue). As to access, Defendants and their third-party collaborators

are the best, and possibly only, source to provide this information.

       Defendants’ objections claim burden. Ex. 3, RFP 2, 4, 7, 10–12, 14, and 17–25. However,

these allegations should be rejected as “claims of undue burden should be supported by a

statement (generally an affidavit) with specific information demonstrating how the request is

overly burdensome.” Bank of Mongolia v. M & P Glob. Fin. Serv., Inc., 258 F.R.D. 514, 519

(S.D. Fla. 2009). In their 16 objections of undue burden, not once do they provide any

explanation of an alleged burden. See Weller v. Am. Home Assur. Co., No. 3:05-cv-90, 2007 WL

1097883, at *5 (N.D.W.Va. April 10, 2007) (finding no undue burden where the Defendant

“failed to produce specific information regarding the amount of time” or “monetary cost of




                                      9
         Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 10 of 13
compliance.”). Had they done so, the Islet Parties could have adjusted the Requests to address

any avoidable burden or lack of proportionality. Defendants chose not to.

III.   Defendants’ Boilerplate Objections Are Improper and Should Be Waived

       Defendants’ boilerplate objections to relevancy, overbreadth, proportionality, and undue

burden for each RFP at issue (2, 4, 5, 7–12, 14, and 17–25) and to proportionality for each ROG

at issue (1–10 and 12) are improper. Silicon Knights, Inc. v. Epic Games, Inc., 917 F.Supp.2d

503, 533 (E.D.N.C. 2012) (Dever III, J.) (granting a motion to compel after noting that plaintiff’s

responses “comprise[d] nothing but a laundry list of boilerplate objections” that “fail to articulate

any specific objection to any particular interrogatory or request for production.”). Defendants’

objections are so deficient that the ROG responses failed to raise any privilege or work product

protections. The appropriate remedy for these deficient RFP and ROG responses is waiver of all

boilerplate objections, including Defendants’ relevancy, overbreadth, proportionality, and undue

burden objections. Dean v. Jones, No. 5:16-CT-03109-FL, 2018 WL 8967673, at *3 (E.D.N.C.

Feb. 23, 2018) (“Defendant Jones’s boilerplate objections . . . are waived”); Avent v. State Farm

Fire & Cas. Co., No. 5:16-CV-278-BO, 2017 WL 2671078, at *2 (E.D.N.C. June 20, 2017)

(“Objections not made timely are waived, subject to the court excusing the untimeliness for good

cause.”). Given Defendants’ unreasonable resistance to these Requests, the Islet Parties also

request this Court award reasonable fees and costs related to this Motion. See Garner v. Vradelis,

No. 4:09-CV-21-D, 2009 WL 10688047, at *3 (E.D.N.C. Oct. 13, 2009) (noting that award of

expenses “is appropriate where the moving party has acted in good faith . . . and the non-moving

party has failed to comply with its obligations under the Federal Rules of Civil Procedure.”).

                                         CONCLUSION

       For the foregoing reasons, the Court should compel Defendants to respond in full to RFP

2, 4-5, 7–12, 14 and 17–25 and ROG 1–10 and 12, no later than 30 days after the Court’s ruling.


                                      10
         Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 11 of 13
Dated: December 22, 2020               Respectfully submitted,

                                        /Robert C. Van Arnam/
                                       Robert C. Van Arnam
                                       WILLIAMS MULLEN
                                       301 Fayetteville Street, Suite 1700
                                       Raleigh, NC 27601
                                       Telephone: (919) 981-4055
                                       Facsimile: (919) 981-4300
                                       rvanarnam@williamsmullen.com

                                       Rule 83.1 Counsel for Plaintiff/Counterclaim
                                       Defendant Islet Sciences, Inc. and Third-Party
                                       Defendants John F. Steel, IV, Larry K.
                                       Ellingson, James A. Harper, Richard D. Pilnik,
                                       Eugene M. Mannheimer, and Gary R. Keeling


                                       /s/ Francisco Villegas
                                       Francisco A. Villegas
                                       ARMSTRONG TEASDALE LLP
                                       919 Third Ave, 37th Floor
                                       New York, NY 10022
                                       Phone: (212) 209-4436
                                       fvillegas@atllp.com

                                       Charles W. Steese
                                       IJay Palansky
                                       Douglas N. Marsh
                                       Alec P. Harris
                                       ARMSTRONG TEASDALE LLP
                                       4643 S. Ulster St. Ste. 800
                                       Denver, CO 80237
                                       Phone: (720) 200-0676
                                       csteese@armstrongteasdale.com
                                       ipalansky@armstrongteasedale.com
                                       dmarsh@armstrongteasdale.com
                                       aharris@armstrongteasdale.com


                                       Counsel for Plaintiff/Counterclaim Defendant
                                       Islet Sciences, Inc. and Third-Party Defendants
                                       John F. Steel, IV, Larry K. Ellingson, James A.
                                       Harper, Richard D. Pilnik, Eugene M.
                                       Mannheimer, and Gary R. Keeling




                                     11
        Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 12 of 13
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of December, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system.

                                                        By:   /Robert C. Van Arnam/
                                                              Robert C. Van Arnam




                                     12
        Case 5:19-cv-00145-D Document 135 Filed 12/22/20 Page 13 of 13
